DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Species A, Claims 13-16 in the reply filed on 5/31/2022 is acknowledged.
Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 and 11/10/2021 was filed after the mailing date of the application on 9/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an acquisition unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition unit  in claim 15.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the acquisition unit corresponds to a global navigation satellite system (GNSS) function (paragraph 0065 of the published application).	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 13-16 are objected to because of the following informalities:  
Claim 13 recites “to compress refrigerant” which lacks antecedent basis.  For examination purposes the limitation is interpreted to recite -- to compress a refrigerant --.
Claims 14-16 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 13, the claim recites “a sensor of the atmosphere open type”. However, it has been held that the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (See MPEP § 2173.05(b) (III) (E)). It is unclear whether infringement would occur when the cable is a simple wire, or if the claim requires a specific type of wire cable for infringement. For examination purposes, the claim will be construed as simply requiring a sensor.
Claims 14-16 are rejected based on dependency from a rejected claim.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeda et al (US 20140260388).
Regarding claim 13, in view of indefiniteness, Umeda teaches a refrigerating machine (10) comprising: a centrifugal compressor (22) which is configured to compress a refrigerant (refrigerant, paragraph 0034); a condenser (24) and an evaporator (28) through which the refrigerant flows inside; a sensor (sensor, paragraph 0036, 0101-0103) attached to at least one of the condenser and the evaporator, the sensor being a sensor of the atmosphere (paragraph 0081-0101) configured to measure a pressure inside at least one of the condenser and the evaporator (paragraph 0081-0101) and a correcting unit (20, gauge pressure, paragraph 0081-0101) which is configured to acquire an atmospheric pressure (atmospheric pressure, paragraph 0081-0101) of a location (an altitude of the installation place of the chiller, paragraph 0083) in which the refrigerating machine is installed and correct the pressure measured by the sensor on the basis of the atmospheric pressure (paragraph 0081-0101).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Yakaski (US 5319940).
Regarding claim 14, Umeda teaches the pressure measured by the sensor is corrected, using a difference between the atmospheric pressure (paragraph 0081-0101) indicated the atmospheric pressure gauge and a standard atmospheric pressure (paragraph 0081-0101) but fails to explicitly teach the correcting unit is an atmospheric pressure gauge.
However, Yakaski teaches the correcting unit is an atmospheric pressure gauge (pressure gage and pressure control sensors, Col. 3, lines 31-37, one of ordinary skill would recognize both components could be used to determine the difference as taught by Umeda).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the machine of Umeda to include the correcting unit is an atmospheric pressure gauge in view of the teachings of Yakaski to efficiently measure pressure. 
Regarding claim 15, the combined teachings teach an acquisition unit (altitude, paragraph 0083-0084, 0089 of Umeda) configured to acquire an altitude of a location in which the refrigerating machine is installed from a predetermined database (altitude is set, paragraph 0083-0084, 0089 of Umeda), on the basis of position information of the location in which the refrigerating machine is installed, wherein the correcting unit is configured to calculate the atmospheric pressure of the location in which the refrigerating machine is installed on the basis of the altitude acquired by the acquisition unit, and the pressure measured by the sensor is corrected, using the difference between the atmospheric pressure of the location in which the refrigerating machine is installed and a standard atmospheric pressure (paragraph 0081-0101 of Umeda).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Miyoshi et al (US 20180135893.
Regarding claim 16,  Umeda teaches the invention as described above but fails to explicitly teach the refrigerant is a low-pressure refrigerant in which a pressure at the time of rated operation is 0.2 MPa or less.
However, Miyoshi teaches the refrigerant is a low-pressure refrigerant in which a pressure at the time of rated operation is 0.2 MPa or less (low-pressure refrigerant, R1233zd, paragraph 0035)  to improve compactness of the turbo refrigeration apparatus 1 while installing the economizer 5 having a sufficient internal volume, particularly, and it is possible to decrease a pressure loss of a refrigerant to increase efficiency.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the machine of Umeda to include a low-pressure refrigerant in which a pressure at the time of rated operation is 0.2 MPa or less in view of the teachings of Miyoshi  to improve compactness of the turbo refrigeration apparatus 1 while installing the economizer 5 having a sufficient internal volume, particularly, and it is possible to decrease a pressure loss of a refrigerant to increase efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763